Exhibit 10.1

Senetek PLC

Moderator: Frank Massino

November 20, 2007

12:00 p.m. ET

OPERATOR: Good afternoon. My name is Julianne and I will be your conference
operator today. At this time, I would like to welcome everyone to the Senetek
PLC shareholder teleconference. All lines have been placed on mute to prevent
any background noise. After the speaker’s remarks, there will be a
question-and-answer session. If you would like to ask a question during this
time, simply press star then the number one on your telephone keypad. If you
would like to withdraw your question, press star then the number two on your
telephone keypad.

This discussion will contain forward-looking statements regarding future events.
These statements are just predictions and are subject to risks and uncertainties
that could cause the actual events or results to differ materially. These risks
and uncertainties include failure to get regulatory approval for our product
candidates, market acceptance for approved products, management of rapid growth,
risks of regulatory review and clinical trials, intellectual property risks, and
the need to acquire additional products. We would like to refer our audience to
the documents that Senetek’s files from time to time with the Securities and
Exchange Commission.”

“I would now like to turn it over to Bill O’Kelly, Chief Financial Officer of
Senetek PLC.”

 

1



--------------------------------------------------------------------------------

“Good morning and thank you for taking the time to participate in Senetek’s
shareholder’s teleconference. This morning’s opening statement will cover the
following topics:

 

  •  

A review of the third quarter operating results;

 

  •  

The Annual General Shareholders meeting;

 

 

•

 

An update on Invicorp™, Reliaject™ and RNA Interference technology;

 

  •  

Skincare and dermatological therapeutics, and;

 

  •  

Investor Relations and Capital Structure.

Finally, we’ll open the call to a brief question and answer session.

Beginning with the financials, our operating results for the third quarter of
2007 were in line with expectations set when we announced the fully paid license
with Valeant earlier this year.

Total revenues for the third quarter of 2007 were $469,000, compared to revenues
of $2,027,000 in the third quarter of 2006. Currently, all of our revenues are
derived from licensed monoclonal antibodies and this will remain the case until
skincare revenues from new compounds are realized. We may possibly have some
initial recognition of revenues related to our collaboration with Triax late in
the fourth quarter of 2007 with the full effect beginning in 2008.

We reported a net loss of $998,000 for the third quarter and expect to report a
net loss in the fourth quarter of this year due principally to initial sales and
marketing expenses related to the Triax collaboration and increased levels of
research and development spending. We currently anticipate that we will be
profitable in 2008 based on the economics of the Triax agreement.

 

2



--------------------------------------------------------------------------------

We ended the third quarter of 2007 with $20.6 million in cash. We will use cash
in operations for the balance of 2007 but we anticipate that our cash position
will remain very strong during that period, that we will return to cash flow
positive operations in 2008 and that we will continue to be financially well
positioned to execute on our strategy.

I will now turn the call over to Frank for the balance of the opening remarks.

Thank you, Bill…

Good morning, and thank you for tuning into the Third quarter shareholder
teleconference. I would like to first address the recently adjourned Annual
General Meeting and then provide a business update.

The 2007 Annual General Meeting was adjourned due to a lack of a
quorum. Although we have a mere 200 ordinary shareholders representing less than
.6% of total capital ownership, our bylaws dictate that we must have two
ordinary shareholders present at the Annual Meeting. This class of shareholder
did not receive notification of the meeting and proxies due to an error made by
our proxy solicitor. This is not in good standing with our contract and
therefore, we are confident that all expenses relating to this meeting, to
include travel expenses shall be reimbursed by the proxy solicitor.

Although an insignificant number of shares were not voted as a result,
management and the Board felt it imperative that any individual shareholder,
regardless of the size of their holdings, should be entitled to vote. We have
published a status report on the votes tabulated to date and all resolutions are
in good standing to pass.

 

3



--------------------------------------------------------------------------------

Now, with regards to our business, I will begin with Invicorp™. We have two
partners, Ardana BioSciences for Europe and Plethora Holdings for North
America. First, I report that we have held discussions with the new management
at Ardana BioSciences and were quite pleased with the outcome. We are convinced
that Ardana has a commitment to Invicorp™, nonetheless, they have encountered
significant difficulties with the Danish Medicines Agency, who has been
overburdened and understaffed to see many filings through the European
Union. Approximately two weeks from today, Senetek and Ardana will reconvene to
review Ardana’s strategies for gaining Pan European approval going forward. We
were left with the note that Ardana would be quite aggressive in their actions.

On the North American front, Plethora continues to make great progress with the
FDA, still projecting Invicorp™ to be launched in the US market in late
2009. Perhaps even more important, several companies have expressed interest in
Invicorp™ for the other significant worldwide territories - BRIC - as we
collectively call it in the industry… Brazil, Russia, India and China. Having
said that, we have contractual items in our existing Invicorp™ agreements that
we must take care of before we finalize any transaction.

I am sure many of you are aware of the recent findings that several Viagra users
have had the unfortunate adverse event of sudden deafness. Couple this with the
contraindications of use in cardiovascular impaired patients, issues with vision
and ineffectiveness in the moderately severe to severe ED patient, the future
indeed looks bright for Invicorp™.

 

4



--------------------------------------------------------------------------------

Transitioning to another ancillary but key technology, RNA Interference, we are
pleased to report excellent results in human clinical trials. A total of 46
patients have been treated with this specific RNAi sequence and results will be
announced in the near future. One example of an extraordinary result relates to
an individual diagnosed with grade 3 glioblastoma multiforme… average life
expectancy from diagnosis equals 8 months… treated and alive 24 months post
diagnosis, having returned to work.

It is important for you the shareholder and/or potential future investor to
know, that our RNAi technology is beyond theory, and proof of concept exists.,
It is a commercially viable asset. Our goal is to partner with a major pharma
company to bring this technology to market.

Transitioning to Reliaject™, a proprietary drug delivery system, we are happy to
report progress with this technology. Due to confidentiality, we cannot name
specifics but Ranbaxy is working towards a collaboration with another company
for use of the Reliaject™ with their product. This joint effort would in effect
help speed up the regulatory approval process for epinephrine in the
Reliaject™. Again, we are expecting revenues from Reliaject™ to hit sometime in
late 2009.

Moving on to our core competency, skincare and dermatological therapeutics, we
are pleased to announce that product for the initial Triax/Senetek clinical
seeding program for Pyratine-6™ has been produced and will be underway by
December 1, 2007. The initial launch of the product will take place at the 2008
American Academy of Dermatology meeting in San Antonio on

 

5



--------------------------------------------------------------------------------

February 9th. The Pyratine-6™ clinical trial results for antiaging are currently
being written up and should appear in a Dermatology journal in the first
quarter. Triax has hired a highly respected Public Relations firm, the Berman
Group to help create media attention and drive patients into the physician’s
offices.

The Pyratine-6™ acne rosacea study conducted at the Department of Dermatology at
the University of California at Irvine has been completed with excellent
findings. These findings will be published in the near future once the final
patient completes his last treatment visit, thus allowing final tabulation and
statistical analysis of the study results. At the request of the patients and
the attending physicians we are extending the study for another 9 months - the
patients were insistent on being able to continue using the product. The initial
findings will also be written up and submitted for journal publication. The
estimated acne rosacea market worldwide, by year 2008, is projected to be $738
million.

As you may or may not know, our pipeline in the skincare and dermatological
therapeutic area is rich, with 23 of 47 new compounds being successfully
screened for biological activity and lack of toxicity at the cellular level. A
detailed strategy is being put in place with an emphasis on accelerated
development of several of these compounds, targeting therapeutic areas with
unmet needs. One area that we are focusing on is wound care, with a projected
worldwide market of $15.3 billion by 2010.

 

6



--------------------------------------------------------------------------------

On the Investor Relations side, we presented at the 9th Annual Rodman and
Renshaw Healthcare Conference. In addition, an independent research report was
filed with the Value Investor’s Club, a private internet site for professional
investors. We have been interviewing candidates for the express purpose of
handling Senetek’s IR needs.

In reference to our capital structure, we can get into more specifics on the
timing of the reverse stock split during the Q&A session. You should know that
we have taken the first step in contacting both the NASDAQ small cap and the
American Stock Exchange regarding a potential National listing. As we get more
definitive answers, we will update our shareholders via a shareholder
teleconference coupled with a press release and 8-K filing if required.

Now, I would like to open the floor up for questions and answers, noting that we
have limited time.

OPERATOR: Thank you. At this time, I would like to remind everyone, if you would
like to ask a question, please press star then the number one on your telephone
keypad. We’ll pause for just a moment to compile the Q&A roster.

Your first question is from the line of Jack Scott with Jack Scott Asset
Management.

JACK SCOTT, JACK SCOTT ASSET MANAGEMENT: Hey Frank.

FRANK MASSINO: Yes.

 

7



--------------------------------------------------------------------------------

JACK SCOTT: Hey good morning. I wanted to, well first of all, the things that
you’ve mentioned are all very good, very encouraging. The thing that’s
concerning me greatly, to be honest, is the fact that while you’re considering
bringing on an additional IR, an IR person again, that what really is needed
here, in my opinion, is a significant PR firm. Now you’ve mentioned Berman Group
that Triax has hired. The question there is one, how much exposure is that going
to be for Senetek because the reality of it is, Frank, despite the, you know,
and I would say very good job that you’ve been doing identifying product and,
you know, bringing these products to market. The reality is that the job of a
CEO is also to help realize shareholder value. And while we have had an increase
in the share price from 19 cents last year to 33, 34, today and we were as high
as 43, the fact of the matter is that currently Senetek’s market cap is about
that of its cash value, maybe even less. And the reality of it is, is that given
the pipeline that you’ve described and the product and everything that’s coming
down the road, if this company were exposed to a greater audience in terms of PR
and getting out and getting the message out to the world beyond just its current
investor base, because we all know about it, then in my opinion this stock would
be probably double what it is right now given comparable stocks that are listed
at similar prices.

So what I’d like to hear from you, and I’m sure all of the other investors who
have been with you for many, many years, as we have, would like to hear is that
what is going to be the program, not on the IR front, but on the PR front. What
is going to be the plan to get the Senetek story, which is a great story, told
to a new generation of investors?

 

8



--------------------------------------------------------------------------------

FRANK MASSINO: That’s a very good question Jack, and I would agree with you.
First and foremost, what we are doing, and I was remiss in not stating this in
the introduction, we are in the process of shoring up our headcount, making an
offer to bring on an Executive Director of Operations. We’re also interviewing
additional business development candidates and a product manager. We believe
that we are now situated with the cash and the technology and with the right
team we can move these things forward. And you are absolutely correct that my
job is to promote the company and not be as much on the operations side as I
have been in the past.

The idea behind having an IR person solely dedicated to Senetek, is that this
individual would also reach out to potential new investors and work towards
getting media exposure. And I can assure you that we are still in search of a
significant PR firm but it has been challenging.

We do think there will be some rub off with the Berman Group, and quite candidly
in meeting with the Berman Group, there’s a possibility that they could be a
choice for Senetek as well. Keep in mind that the Pyratine-6™ trademark is a
Senetek trademark and the packaging will have Senetek on it as well as Triax.
This should provide both corporate and brand recognition

JACK SCOTT: The question I have, Frank, that’s great – and you just said
something. You said it’s been challenging getting a PR firm. Can you just, can
you explore that a little bit? What’s the, what’s the issue in getting, really,
like for example, a Rubenstein or some such firm in New York? What’s the
challenge there because I’ll be honest with you, what I’d love to see here is,
look you’re a pretty articulate expert on skin care and skin products, et
cetera. And, when one flips through the dial on the TV, you see all kinds of
people talking about skin care and new products and, to me, you ought to be on
the TV talking about what Senetek is doing?

 

9



--------------------------------------------------------------------------------

FRANK MASSINO: We would agree with you. And I have to say that perhaps it’s not
been so much enlisting the support or the attention of an IR/PR firm, a public
relations firm, it’s been the execution and the management of it. And quite
candidly, Jack, what has happened is that it seems every time we go with some of
the companies, we get all these promises, and they’re not delivered. And it’s
always a two-way street, so I’m not going to just push it back to the PR firm.
But it’s interesting that, historically we’ve dealt with tremendous turnover in
staff at these agencies. Rubenstein, by the way, is a good company to look into.
If there’s anybody in the audience that has ideas or contacts that would give us
that attention, we definitely would sit down with them.

JACK SCOTT: Well I will be happy to offline because I do have a relationship
with Rubenstein and I would be happy, more than happy to arrange for you to chat
with the appropriate people over there.

FRANK MASSINO: I would like that. I sincerely would. You know, you are
absolutely correct. We’re not going to sit here and say that your points are not
well taken. And I know people say, well, you spend money, you pay $15,000 a
month, whatever, for a PR/IR firm. Yes, based on the fact that we might have
done it a little prematurely and we probably didn’t do the screening that we
should have in the past, we will now definitely be very focused and hardnosed
about who we do bring on.

 

10



--------------------------------------------------------------------------------

JACK SCOTT: Well that would be, that would be great. Well I wish you a lot of
good luck and Happy Thanksgiving.

FRANK MASSINO: I appreciate that. Same to you.

OPERATOR: Your next question is from the line of Hayes Martin, a private
investor.

HAYES MARTIN: Well hi Frank.

FRANK MASSINO: Good morning Hayes.

HAYES MARTIN: Yes, for the benefit of the audience on the call, I attended the
Rodman & Renshaw presentation by Senetek a couple of weeks or so ago and I
thought it was excellent. And I was extremely impressed with the slide
presentation on the uniqueness of PRK and the HPA, whatever it’s called,
compound, comparing it to Kinetin and essentially blowing away Kinetin on a
number of different parameters. So I am more sold than ever that I think you
really have some uniqueness here.

Frank, could you give a little bit greater insight into the two new compounds,
how they differ, not just from Kinetin but from the compounds which are
typically out there today in the most popular products being sold.

 

11



--------------------------------------------------------------------------------

And where did this uniqueness come from? I was interested when you showed that
you could decrease course wrinkles, which you mentioned is a very unique thing
in addition to fine wrinkles. Is that an effect of stimulating collagen
production? I know also that the anti-inflammatory properties, I think, are
quite unique here, could you explain some of that to us comparative to other
technologies currently available?

FRANK MASSINO: Yes, Hayes. I will start with the PRK124, the Pyratine-6™ that
Triax will be launching. It does have different attributes than the 4 hydroxy
BAP, which is the second compound. They definitely are differing with regards to
their activity. Now they are both cytokinins just like Kinetin is a cytokinin,
but they’re a different classification of cytokinins. They’re new. And I will
tell you that for the mechanism and mode of action, we understand some of it,
but we are doing additional detailed studies with regards to its actual
pinpointed mechanisms of action. And some of our partners are working on this as
well. But if we were to take a look at Pyratine-6™ and you would compare it to,
say, Kinetin or TNS recovery factor by Skin Medica or Allergan’s Prevage™, I
think you’ll find that Pyratine-6™ will be faster acting, and that’s probably
one of the most important things when you start speaking to a person that has
photo damaged skin or aging skin. They want results immediately.

Another attribute I think that really stands out with Pyratine-6™, is it’s
ability to reduce erythema, redness. I made a comment in my presentation on the
acne rosacea patient. The acne rosacea patient actually has a lot of redness,
and the fact is that if you can imagine, every patient really pressed upon the
clinicians to continue with the treatment, and we actually had 20 of 24 patients
sign up for additional trials, a 9 month extension. This demonstrates we have a
product that is really proven to reduce the redness. That is one of the most
significant attributes I think that Pyratine-6™ does offer. The effect on
erythema, that is the improvement in skin color, will be superior to the
products currently in the market.

 

12



--------------------------------------------------------------------------------

In addition, I will tell you that our formulations are aesthetically appealing
to the consumer.

The 4 hydroxy BAP is, in my opinion, and from the data, is a little more heavy
duty in some cases than Pyratine-6™ which also treated course wrinkles. Now I
want to make a note that there’s nine parameters that the FDA will look at for a
product to be approved for anti-aging, and course wrinkles is one of them. It’s
the most difficult parameter to treat. Pyratine-6™ really outperformed the
results you would see with Renova™, the only approved prescription product, and
you saw the results against Kinetin. But the amazing thing is the phenomenal
result that we saw with 4 hydroxy BAP. It was just incredible, the statistically
significant improvement that we saw in the treatment of course wrinkles. So we
definitely think that 4 hydroxy BAP will be and can be positioned differently.

In addition, we found in the clinical trials that 4 hydroxy BAP had activity
against acne vulgaris, not to be confused with the acne rosacea, which is the
redness. People sometimes confuse it with the different indications. They don’t
even know what acne rosacea is. The acne vulgaris, I think we all know, is
inflammatory pustules and pimples. With 4 hydroxy BAP, we have a compound we
think should be studied further for acne vulgaris.

 

13



--------------------------------------------------------------------------------

Both compounds have anti-inflammatory activities and reduce the epidermal cell
turnover. We have not pinpointed the exact mechanism but we certainly have
really great clinical data that these are very, very therapeutic products.

HAYES MARTIN: Frank, just one other thing, with these unique properties and the
Triax deal I gather is North, is U.S. ethical, obviously there’s a vast global
market potentially for products with these kind of features. Are you currently
in negotiation with some heavy hitters to make deals to tackle Europe, the Far
East, South America, other major markets?

FRANK MASSINO: Unequivocally yes, Hayes. And I will tell you that, for example,
I keep emphasizing the reduction of redness, erythema. This translates into
being an excellent potential skin whitener, skin lightener compound. In Japan
alone, as far back as 2001, the market there was $500 million. And it’s been
growing at a double-digit compound annual growth rate. And so it’s over a
billion. One of our partners is looking at filing for quasi medicated drug
status in Japan. So yes, we are working with a lot of different partners that
traverse the universe.

Now I’ve always been accused as far as being a little bit enthusiastic and
saying it’s going to happen tomorrow. What I do say, and I think that most
people will agree that it does happen with time… well, most of these are large
players, and thus it does take a longer time. We’re not looking for a quantity
of partners. We’re looking for quality of partners. So you have to bear with us.

 

14



--------------------------------------------------------------------------------

HAYES MARTIN: Frank, just one last thing. I was interested in Jack’s point about
your being an expert. And hearing you talk now, you have a remarkable
perspective and knowledge of the various skin care technologies available, and I
would agree completely with Jack that I think as part of Senetek’s PR program in
the future that you should be positioned through PR people to be an expert who
would be on television and comment in the media. And I think this could be
extremely beneficial to enhancing Senetek’s overall public image.

FRANK MASSINO: I appreciate that Hayes, and I think that is the goal of the
board as well as management. The fact is, we all know that I’ve run a very lean
ship here, and we are very excited about some of the people that we have
identified, and we do have an offer letter going out to an individual that we
think can really help take Senetek to the next level and free me up to do more
public speaking.

HAYES MARTIN: Great. Look forward to that Frank.

FRANK MASSINO: Thank you Hayes.

OPERATOR: Your next question is from the line of Tom Seymour, a private
investor.

TOM SEYMOUR: Good morning Frank. Congratulations again to you and the Senetek
team, good job.

 

15



--------------------------------------------------------------------------------

FRANK MASSINO: I appreciate that. We’re still not there Tom at the share price,
and that’s not…

TOM SEYMOUR: I know I’m looking for that too, but one of the things that you’ve
mentioned in the past, I didn’t even hear the words merger acquisition this
morning, I’m looking at the things we’re going to be voted on or were voting on,
and there were a couple that kind of suggest maybe something in the wings or
just to be prepared. Anything in the wind for merger acquisition, any of that
stuff that you can talk about.

FRANK MASSINO: I’ll give you some factual feedback. With regards to merger and
acquisitions, we have a couple of companies that have approached us, but it’s
our belief right now that we’re totally undervalued and if we were to do a
merger, we would be trading or dealing in currency or stock that’s undervalued.
It’d be like dealing with the dollar against the UK pound. I don’t really think
that it’s appropriate at this time. Bill and I have been working on an
acquisition for a small unnamed company that had about five million dollars in
revenue, but as we went into the due diligence, quite candidly, it did not
really pan out. We are looking at potential mergers and acquisitions but what we
have to always keep in mind is that we must always stay focused. , Do chicken
and do chicken right, like that commercial used to say.

TOM SEYMOUR: OK. One related question then I’ll let others in, along with that,
on the capital structure, you touched on that a little and it looks like we’re
going ahead with a reverse split to your next month. You mentioned about talking
to AMEX and NASDAQ but could you expand anymore on where we’re at on that and
I’m particularly interested and asked you before about migrating to America and
being in a position to buy back stock because, there again, I think we’re
selling so cheap I wish we were able to take some off the table. Could you kind
of address that a little bit?

 

16



--------------------------------------------------------------------------------

FRANK MASSINO: Yes, I’ll start briefly and then turn it over to Bill,
particularly on the timelines for the reverse stock split and the mechanics. We
would agree with you that it would be a great time to buy back our stock but
because of our accumulative deficit account we can’t at this time, being a U.K.
company. The fact is, is that the migration to the U.S., that’s an alternative
but I will tell you that we’re talking a seven figure transaction cost as far as
doing that plus about 40 million NOLs lost in Europe. I remember a point a
shareholder made that you can’t use the ADR as an excuse for the stock price not
being up there because Glaxo SmithKline was an ADR. I believe Toyota is an ADR
and many of these companies have done well. I’ll never say never, but I’m not so
sure it’s the wisest use of our money right now. Bill will speak to this a
little bit more in detail.

BILL O’KELLY: Yes, on the migration issue, there is, there are a lot of
troublesome issues with regards to both the expense of actually doing that type
of a transaction and the loss that we would incur because of our net operating
losses and the fact that it would probably be a taxable transaction in the U.K.
We’ve studied this to great length over the past year. We’ve tried to figure out
different alternatives to it, but it always comes up at a pretty substantial
cost and that’s the situation we’re in with regards to that. In terms of the
reverse stock split, we will give notice to the exchange on the 30th of November
and the split will be affected around the 14th of December. It’ll be approved
and finalized on the 10th and affected on or around the 14th. That’s the
timeline that the Bank of New York, our agents, have given us at this point in
time.

 

17



--------------------------------------------------------------------------------

FRANK MASSINO: We also have Chip Nichols on the line. As you know, Chip is an
attorney that has been in-house with us and currently works in a consulting
capacity. Chip has also been deeply involved in the evaluation of migrating to
the U.S. Chip, is there anything that you would like to say about the buy back
of shares and a migration to the U.S. from a legal perspective?

CHIP NICHOLS: Well, I think you both covered all of my thoughts on it, except to
concur with you, Frank, that there’s nothing awful about being an ADR security
and, in fact, in terms of flexibility of the original listing and maintenance of
listing with both of the organizations you mentioned, NASDAQ and AMEX, in fact,
foreign assures have a somewhat easier go, so…

FRANK MASSINO: I appreciate that Chip.

TOM SEYMOUR: Thanks Frank. You guys have answered my questions and keep doing
what you’re doing.

FRANK MASSINO: Thank you Tom.

OPERATOR: Once again, in order to ask a question, please press star, one. Your
next question is from the line of Richard Sandefur, a private investor.

 

18



--------------------------------------------------------------------------------

RICHARD SANDEFUR: Good morning.

FRANK MASSINO: Good morning Richard.

RICHARD SANDEFUR: My question has to do with our partnership with Triax in 2008.
How would you characterize it? I’m a little bit confused; a littler murky on the
launch that we have for our product with them. Is that going to be a great big
launch initially and then carrying through that or is it going to be a more
gradual type of launch? You said a few things about that but could you say a
little bit more?

FRANK MASSINO: Right. As I mentioned, we have produced actual product and we are
looking at a clinical seeding program with noted dermatologists to begin in
December of this year. They will try the product and provide us feedback on the
product’s attributes, phase IV marking, as you might call it. The actual launch
will be at the American Academy of Dermatology which starts around February 9th
in San Antonio, Texas and that will be a major campaign and the fact of the
matter is, I can’t disclose specifically all the plans that Triax has, but you
should know that they’ve signed a seven figure contract with the Berman Group to
rapidly accelerate the awareness of Pyratine-6™. They’re extremely excited about
this product and I will tell you I feel very confident and comfortable with
Pyratine-6™ being in the hands of Triax. You’ll see a lot of noise level.

 

19



--------------------------------------------------------------------------------

RICHARD SANDEFUR: What could you say about the revenue to us with that program,
with that marketing program? Will our revenues sort of be backend loaded or will
we see some substantial revenue sort of at the frontend as well?

FRANK MASSINO: I think that you’ll see revenues in the beginning. I think that
you’ll see more of an accelerated climb towards the end but that $10.8 million
guarantee, well, we expect for them to blow by that, to actually do better than
$10.8 million in revenues but yes, you’ll see revenues along the way. They will
be booked as they come in and I think that early on you’ll see a bolus of
revenues. You might see a little flattening period and then followed by
increases.

RICHARD SANDEFUR: OK. Then a final question; on the meeting that’s planned for
December, do you think that you’ll be able to have a quorum there and get that
disposed of, the meeting disposed of at that point?

FRANK MASSINO: Yes, absolutely. Just so you know that at the last meeting, I was
the only ordinary shareholder in attendance but since then Bill has become an
ordinary shareholder and that will take effect by the date of the reconvened
meeting. We will definitely have a quorum for the meeting.

RICHARD SANDEFUR: OK thanks.

FRANK MASSINO: Sure.

 

20



--------------------------------------------------------------------------------

RICHARD SANDEFUR: Keep up the good work.

FRANK MASSINO: Thank you.

OPERATOR: Your next question is from the line of Charles Kusnyer, a private
investor.

CHARLES KUSNYER: Hey good afternoon. On the RNA Interference, could you give us
a little bit more information regarding your, the partnership that you’re
seeking and also like what the costs will be as to get that product out in the
marketplace?

FRANK MASSINO: Yes. Charles, just so you know, there’s a lot of companies out
there with RNA Interference technology and other variations of that technology.
We are somewhat fortunate that we are actually in clinical trials and have good
results so we have proof of concept, and that’s all being done in Poland and the
fact is that all 46 patients are still alive. The key is that we’re looking for
a major pharma company to partner with. The idea of the deal structure would be
a large upfront payment and royalty on net sales. We don’t expect to use our
money to take it any further into development because that’s not our focus.
We’re a life science company with a focus on the study of senescence, aging,
with an emphasis in the area of skincare and dermatological therapeutics, but
this has the potential of being a blockbuster and the great thing about it is
that it should have fast track through the FDA during the filing, so many
companies will have an interest in this compound.

CHARLES KUSNYER: Thank you Frank.

 

21



--------------------------------------------------------------------------------

FRANK MASSINO: Sure.

OPERATOR: There are no further questions at this time. I would now like to turn
the call back over to Mr. Massino for any closing remarks.

FRANK MASSINO: Thank you everyone for participating and have a Happy
Thanksgiving. Bye now.

END

 

22